NOT FOR PUBLICATION                          FILED
                     UNITED STATES COURT OF APPEALS                       FEB 23 2021
                                                                      MOLLY C. DWYER, CLERK
                                                                       U.S. COURT OF APPEALS
                            FOR THE NINTH CIRCUIT

JERRY KENT DILLINGHAM,                          No.    20-17269

                Plaintiff-Appellant,            D.C. No. 1:19-cv-00461-AWI-GSA

 v.
                                                MEMORANDUM*
J. GARCIA; et al.,

                Defendants-Appellees.

                     Appeal from the United States District Court
                        for the Eastern District of California
                     Anthony W. Ishii, District Judge, Presiding

                           Submitted February 17, 2021**

Before:      FERNANDEZ, BYBEE, and BADE, Circuit Judges.

      California state prisoner Jerry Kent Dillingham appeals pro se from the

district court’s order denying his motions for a temporary restraining order

(“TRO”) in his 42 U.S.C. § 1983 action alleging various constitutional claims. Our

jurisdiction over interlocutory appeals is governed by 28 U.S.C. § 1292. Because



      *
             This disposition is not appropriate for publication and is not precedent
except as provided by Ninth Circuit Rule 36-3.
      **
             The panel unanimously concludes this case is suitable for decision
without oral argument. See Fed. R. App. P. 34(a)(2).
the district court’s denial of Dillingham’s motions for a TRO are not appealable

interlocutory orders, we dismiss the appeal for lack jurisdiction.

      An appeal ordinarily “does not lie from the denial of an application for a

temporary restraining order” because such appeals are considered “premature.”

Religious Tech. Ctr., Church of Scientology Int’l, Inc. v. Scott, 869 F.2d 1306,

1308 (9th Cir. 1989). A district court’s order denying an application for a TRO is

reviewable on appeal only if the order is tantamount to the denial of a preliminary

injunction. See id. Because the district court’s order did not amount to the denial

of a preliminary injunction, we do not have jurisdiction.

      Dillingham’s motion to appoint counsel (Docket Entry No. 7) is denied.

      DISMISSED.




                                          2                                   20-17269